Gaynor, J.:
The course of proceeding prescribed by section 4 of title 5 of the charter of the village of Port Chester for a street opening was that on a petition of not less than one-third of the property owners on the line of the proposed street to the village trustees, they had to designate an assessment district^ and then give notice of a hearing, and if a remonstrance signed by a majority of the property owners who would be assessed were presented to them they could go no further, but if there was no -such remonstrance, they could allow the improvement, in which case they had to apply to court" for the appointment of commissioners of'estimate and assessment. The necessary property could be acquired only by condemnation proceedings.
By chapter 219 of the Laws of 1902 this section was amended by the addition of a clause authorizing the trastees by a unanimous vote of all of them to. inaugurate the improvement without any petition, and in case such a petition were, presented to them, to allow the improvement notwithstanding such remonstrance, and also to acquire the necessary lands by purchase or, if unable, to do so, by condemnation proceedings.
This report has been refused confirmation on the theory that the original section, and the said addition to it, are'not to be read and construed together as one scheme, but that each, constitutes a sepa- ' rate and independent scheme. Tinder this theory the entire expense of this improvement, which was inaugurated under the said amendment of 1902, would fall upon the village at large, as the said amendment provides for no- local assessments.
But the statute can be subjected to no such interpretation. There *776is no foundation for it.- The original section and the amendment have to be construed together and as supplementary to' each other; The amendment does nothing but add another way of inaugurating the improvement, and authorize the acquiring of the necessary land by purchase. The provision for an assessment district, and for commissioners when necessary, and the procedure of. the following sections," alsó apply whichever way the improvement be inaugurated, and are Capable of being adjusted to: suit either. There is no indication in the statute of an intention by the Legislature to depart from the method of local assessment for local improvements which has been followed in this. State from the beginning, and substitute in this village the method of casting the expense of' local imprbvements on the community at large. '"
There is some claim in the brief for. respondent of .illegal items of expense in the report, assuming the proceeding to be legal, and pf inequalities of assessments, but they are not particularly pointed out, and no' reason is given or authority' cited. It is not for the court to be astute to detect such errors and I find none.
The order should be reversed and the application granted.
Hirschbebg, P. J., Woodward, Jerks and Hooker, JJ., concurred.
©rder of the County Court of Westchester county reversed, with-ten dollars costs and disbursements, and application granted, with costs. ■ ■